        Case 3:20-cv-00293-JWD-EWD              Document 29   05/27/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA




J.H., by and through his mother and next friend,
N.H.; I.B., by and through his parents and next
friends, A.B. and I.B., on behalf of themselves
and all others similarly situated,
                                                    CIVIL ACTION NO. 3:20-cv-00293-JWD-
                      Plaintiffs-Petitioners,       EWD

       -against-                                    CLASS ACTION



JOHN BEL EDWARDS, IN HIS OFFICIAL
CAPACITY AS GOVERNOR OF LOUISIANA;
THE LOUISIANA OFFICE OF JUVENILE
JUSTICE; EDWARD DUSTIN BICKHAM, IN
HIS OFFICIAL CAPACITY AS INTERIM
DEPUTY SECRETARY OF THE LOUISIANA
OFFICE OF JUVENILE JUSTICE; JAMES
WOODS, IN HIS OFFICIAL CAPACITY AS
THE DIRECTOR OF THE ACADIANA
CENTER FOR YOUTH; SHANNON
MATTHEWS, IN HER OFFICIAL CAPACITY
AS THE DIRECTOR OF THE BRIDGE CITY
CENTER FOR YOUTH; SHAWN HERBERT,
IN HER OFFICIAL CAPACITY AS THE
DIRECTOR OF THE SWANSON CENTER FOR
YOUTH AT MONROE; and RODNEY WARD,
IN HIS OFFICIAL CAPACITY AS THE
DEPUTY DIRECTOR OF THE SWANSON
CENTER FOR YOUTH AT COLUMBIA,

                      Defendants-Respondents.




                   PLAINTIFFS-PETITIONERS’ UNOPPOSED MOTION
                      FOR LEAVE TO EXCEED THE PAGE LIMIT
       Case 3:20-cv-00293-JWD-EWD            Document 29     05/27/20 Page 2 of 3




       NOW INTO COURT COME Plaintiffs-Petitioners in the above-captioned matter,

through undersigned counsel, who move this Honorable Court to grant Plaintiffs-Petitioners

leave to file their attached Reply Memorandum in Support of their Motion for Temporary

Restraining Order in excess of the 10-page limit. Counsel for Plaintiffs-Petitioners have

conferred with counsel for Defendants-Respondents, who do not oppose this motion.

Respectfully submitted this 27th day of May, 2020.

/s/ Mercedes Montagnes

Mercedes Montagnes, La. Bar No. 33287          Marsha Levick, pro hac vice
Nishi Kumar, La. Bar No. 37415                 Jessica Feierman*
Rebecca Ramaswamy**                            Karen U. Lindell*
The Promise of Justice Initiative              JUVENILE LAW CENTER
1024 Elysian Fields Avenue                     1800 JFK Boulevard, Suite 1900A
New Orleans, LA 70117                          Philadelphia, PA 19103
Telephone: (504) 529-5955                      Telephone: (215) 625-0551
Facsimile: (504) 595-8006                      Email: mlevick@jlc.com
Email: mmontagnes@defendla.org

Stuart Sarnoff, pro hac vice                   Brandon Amash, pro hac vice
Lisa Pensabene**                               O’MELVENY & MYERS LLP
Laura Aronsson, pro hac vice                   610 Newport Center Drive
Mariam Kamran, pro hac vice                    17th Floor
O’MELVENY & MYERS LLP                          Newport Beach, CA 92660
Times Square Tower                             Telephone: (949) 823-6900
7 Times Square                                 Email: bamash@omm.com
New York, NY 10036
Telephone: (212) 326-2000
Email: ssarnoff@omm.com

John Adcock                                    Benjamin Singer, pro hac vice
La. Bar No. 30372                              Jason Yan, pro hac vice
Adcock Law LLC                                 O’MELVENY & MYERS LLP
3110 Canal Street                              1625 Eye Street, NW
New Orleans, LA 70119                          Washington, DC 20006
Telephone: (504) 233-3125                      Telephone: (202) 383-5300
Email: jnadcock@gmail.com                      Email: bsinger@omm.com

David Lash, pro hac vice
O’MELVENY & MYERS LLP
400 South Hope Street
18th Floor
                                              1
        Case 3:20-cv-00293-JWD-EWD                Document 29       05/27/20 Page 3 of 3




Los Angeles, CA 90071
Telephone: 213-430-6000
Email: dlash@omm.com


Attorneys for Plaintiffs

*Pro hac vice pending
**Pro hac vice to be submitted

                                  CERTIFICATE OF SERVICE
       I, Nishi Kumar, an attorney, hereby certify that on May 27, 2020, I caused a copy of the
foregoing to be filed using the Court’s CM/ECF system.
        I further certify that I, or another one of Plaintiffs’ attorneys, will promptly electronically
serve a copy of the same, along with all other pleadings and papers filed in the action to date to
the General Counsel for the Louisiana Office of Juvenile Justice, the General Counsel for the
Louisiana Governor, and the Louisiana Department of Justice Director of Litigation via email.


                                                       /s/ Nishi Kumar
                                                       Nishi Kumar, La. Bar No. 37415




                                                   2
